number release date id office uilc cca-825114-08 ----------- from sent date to cc subject estate case --------- i spoke with --------------------------in --------- jct does not generally look at refunds arising from original returns eg return of withholding or estimated_taxes or claims for refund sec_6405 limits review by jct to certain types of taxes including estate_taxes irm provides that certain situations are not reported to the jct the --------- case appears to fall into the first category irs reports refunds arising from amended returns return a a refund_or_credit of estimated or withheld income_tax made without first examining the b a refund_or_credit of an unassessed advance_payment or deposit made before determining a taxpayer's tax_liability or a refund_or_credit of an amount_paid on a tentative_return in excess of the amount of the tax_liability reported by the taxpayer on a final return a final return is defined as the last return filed by the due_date for that return c prior reports submitted to the jct are not considered in determining whether the case meets joint_committee criteria in addition if a case which was previously closed did not exceed dollar_figure such amount should not be combined with any subsequently determined refund_or_credit in computing joint_committee jurisdiction d a case of any type involving overassessments as distinguished from overpayments in excess of dollar_figure for example an abatement of an unpaid portion of an assessment under sec_6404 regardless of the amount is not a refund_or_credit under sec_6405 e an overpayment determined by the united_states tax_court or any other court of competent jurisdiction as a result of the trial of a case rather than by a stipulation of settlement
